DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2022 has been entered.

Response to Arguments
Applicant’s arguments filed 02/08/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 6, 39, and 40 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 39 recites the limitation "a distal edge" in 2.  It is unclear whether “a distal edge” is the same as “a distalmost edge” of claims 1 and 35, or a different edge from the earlier recited distalmost edge. In the written description of the instant application, “the distalmost edge” of the seal is not recited, however, “the distal edge” is recited and referred to in the drawings comprising a leading edge and a trailing edge (para. 0077-0080 of instant application).  In claim 1, the claimed distalmost edge has a trailing point and leading point. Therefore, in light of the drawings and the written description of the instant application, it appears that the “distalmost edge” and the “distal edge” are one in the same. For examination purposes, “a distal edge” in claims 5 and 39 is interpreted as though it reads “the distalmost edge”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 31, 33- 37, and 41-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Look et al. (US 20170100142)) [hereinafter Look].
[The examiner notes that the embodiment of Fig. 33 is considered to anticipate the claims; however, Figs. 11-14 are referenced for like features that are not shown in Fig. 33.]
Regarding claim 1, Look discloses a sealed cerebrovascular extendable catheter (abstract and para. 0118) comprising:
an outer catheter 108 having a proximal end 144 and a distal end 120 (Fig. 29; para. 0137);

a seal 124/246 positioned between the inner catheter 306 and the outer catheter 108 (para. 0140), and the seal being configured to fluidly seal at least a portion of an annular gap 142 formed between an outer surface of the inner catheter 306 and an inner surface of the outer catheter 108 (Fig. 11/33; para. 0097 and 0140), the seal comprising:
a proximalmost edge (interpreted as the edge forming the inner surface of the seal 246; see Annotated Fig. 33 [1] below), 
a distalmost edge (interpreted as the edge forming the outer surface of the seal 246) comprising a trailing point and a leading point being displaced axially distally relative to the trailing point (see Annotated Figs. 33 [1] and 33 [2] below), and a thickness configured to allow axial translation of the inner catheter relative to the outer catheter (para. 0098); 
wherein at least one of the proximalmost edge or the distalmost edge is elliptical (see Fig. 12 and Annotated Fig. 33 [1] below) (Note: under broadest reasonable interpretation, a circle is defined as an ellipse with the same radius for all points [see https://courses.lumenlearning.com/boundless-algebra/chapter/the-circle-and-the-ellipse/]); and
wherein the proximalmost edge is generally parallel to the distalmost edge (Annotated Fig. 33 [1] below).
Regarding claim 35, Look discloses a sealed cerebrovascular extendable catheter (abstract and para. 0118) comprising:
an outer catheter 108 having a proximal end 144 and a distal end 120 (Fig. 29; para. 0137);

a seal 124/246 positioned between the inner catheter 306 and the outer catheter 108 (para. 0140), and the seal being configured to fluidly seal at least a portion of an annular gap 142 formed between an outer surface of the inner catheter 306 and an inner surface of the outer catheter 108 (Fig. 33; para. 0140), the seal comprising:
a proximalmost edge (interpreted as the edge forming the inner surface of the seal 246) comprising a proximal trailing point and a proximal leading point, the proximal leading point being displaced axially distally relative to the proximal trailing point, (see Annotated Figs. 33 [1] and 33 [2] below), 
a distalmost edge (interpreted as the edge forming the outer surface of the seal 246) comprising a trailing point and a leading point being displaced axially distally relative to the trailing point (see Annotated Figs. 33 [1] and 33 [2] below), and a thickness configured to allow axial translation of the inner catheter relative to the outer catheter (para. 0098); 
wherein at least one of the proximalmost edge or the distalmost edge is elliptical (see Fig. 12 and Annotated Fig. 33 [1] below) (Note: under broadest reasonable interpretation, a circle is defined as an ellipse with the same radius for all points [see https://courses.lumenlearning.com/boundless-algebra/chapter/the-circle-and-the-ellipse/]); and
wherein the proximalmost edge is generally parallel to the distalmost edge (Annotated Fig. 33 [1] below).

    PNG
    media_image1.png
    134
    445
    media_image1.png
    Greyscale

Annotated Fig. of 33 [1] of Look

    PNG
    media_image2.png
    397
    348
    media_image2.png
    Greyscale

Annotated Fig. 33 [2] of Look
Regarding claims 2 and 36, Look discloses wherein the seal comprises at least one annular protrusion [formed by lips 166/167] extending around a circumference of the inner catheter (Figs. 11-14 and 33; para. 0098 and 0140).
Regarding claim 3 and 37, Look discloses wherein the at least one annular protrusion is compliant (para. 0098 and 0140) and comprises an outer diameter which when unconstrained is slightly larger than the inner diameter of the outer catheter (Fig. 14; para. 0098 discloses that when the seal is not activated (Fig. 13), the maximum outer diameter of the seal is smaller than the inner diameter of the outer catheter. Therefore, when the seal is activated (Fig. 14), the maximum outer diameter of the seal is larger than the inner diameter of the outer catheter.).
Regarding claim 5 and 39, Look discloses wherein the at least one annular protrusion comprises the distalmost edge which lies on a plane that is inclined relative to a longitudinal axis of the inner catheter (see annotated Fig. 33 [3] of Look below).

    PNG
    media_image3.png
    130
    224
    media_image3.png
    Greyscale

Annotated Fig. 33 [3] of Look
Regarding claims 31 and 41, wherein the proximalmost edge and the distalmost edge are elliptical (see Fig. 12 and Annotated Fig. 33 [1] above) (Note: under broadest reasonable interpretation, a circle is defined as an ellipse with the same radius for all points [see https://courses.lumenlearning.com/boundless-algebra/chapter/the-circle-and-the-ellipse/]);
Regarding claims 33, 34 , 43 and 44, Look discloses wherein the proximalmost edge and the distalmost edge is positioned at a non-orthogonal angle relative to a longitudinal axis of the inner catheter (see annotated Figs. 33 [1] and 33 [2] above which illustrate that the leading and trailed points of the proximalmost/distalmost edges are non-orthogonal to the longitudinal axis; Note: in the instant application the leading/trailing points of the seal define the non-orthogonal angle relative to the longitudinal axis (Fig. 8D; para. 0085-86 of instant application)).
Regarding claim 42, Look discloses wherein the proximalmost edge is generally parallel to the distalmost edge (Annotated Fig. 33 [1] above)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 6 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Look et al. (US 20170100142)) [hereinafter Look].
Regarding claims 6 and 40, Look previously disclosed wherein the at least one annular protrusion comprises a distal edge (see Annotated Fig. 33 [3] above) which lies on a plane that is inclined relative to a longitudinal axis of the inner catheter. However, Look does not expressly disclose wherein the plane resides at an angle within the range of from about 20 to about 50 degrees from the longitudinal axis.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the device of Look to have the plane reside at an angle between about 20 to about 50 degrees from the longitudinal axis since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device" Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 111 (Fed. Cir. 1984), cert, denied, 4Ô9 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Look et al. would not operate differently with the claimed angle and since the plane intended to be angled/inclined relative to the longitudinal axis of the inner catheter, the device would function appropriately having the claimed angle. Further, applicant places no criticality on the range claimed, indicating simply that the protrusion “may" form an angle relative to the longitudinal axis within the claimed ranges (specification pp. [0078]).


Allowable Subject Matter
Claims 4 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30 pm.
WUSPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAUREN DUBOSE/Examiner, Art Unit 3771   

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771